Citation Nr: 0500706	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appellant in this case is the veteran's surviving spouse.  

The Board notes that included in the supplemental statement 
of the case (SSOC) dated in June 2004, were issues of legal 
entitlement to accrued benefits and nonservice-connected 
death pension benefits.  In an August 2004 letter, the RO 
notified the appellant that these issues were included in 
error, as she had not submitted a notice of disagreement to 
those issues and as such, they were not on appeal.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate reflects that the veteran died in 
September 1986 from cardio pulmonary arrest with an 
antecedent cause of pulmonary tuberculosis and an underlying 
cause of respiratory failure.  

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.
CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312, 3.374 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the Board finds that VA provided 
the appellant with the necessary information in two VCAA 
letters.  

In a February 2003 letter, the RO notified the appellant of 
the information and evidence needed to substantiate a claim 
of service connection for death compensation benefits.  In an 
April 2004 letter, the RO notified the appellant again of the 
information and evidence needed to substantiate her service 
connection claim.  The April 2004 letter also essentially 
advised the appellant to submit any evidence available to 
support her claim. Thus, the appellant was provided ample 
opportunity to respond to requests for additional information 
in support of her service connection claim for the cause of 
the veteran's death.  Moreover, a Supplemental Statement of 
the Case was provided in June 2004, following the issuance of 
the last VCAA notification.  In view of the foregoing, the 
Board finds that VA has satisfied its duties to notify the 
appellant under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

Here, the Board acknowledges that the VCAA information 
provided to the appellant was not sent prior to the initial 
rating decision denying the claim.  The initial rating 
decision was issued in August 2002, prior to the first VCAA 
notification letter.  Thus, the timing of VA's notification 
actions does not comply with the express requirements of the 
law as interpreted by the Court in Pelegrini.  Nonetheless, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
appellant was subsequently provided with VCAA notification on 
two occasions as noted herein, and given opportunities to 
provide supporting evidence.  Additionally, the Statement of 
the Case dated in April 2003 also provided the appellant with 
provisions of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit all information and evidence in support of their 
claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, as 
set forth above, the information provided to the appellant 
met the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has also been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained all of the veteran's 
available service medical records.  A request was also made 
to the service department in June 1987 for any records 
relating to the veteran's period of service.  There is no 
indication of unobtained evidence that might aid the 
appellant's claim or that might be pertinent to the bases of 
the denial of this claim.  Thus, the Board finds that VA's 
duty to assist the appellant in obtaining relevant records 
has been satisfied.  38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis on which to request a VA medical opinion 
regarding the issue on appeal.  Specifically, there is no 
competent evidence of record to substantiate the appellant's 
claim so as to potentially render a determination in favor of 
the appellant. For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant under the VCAA 
have been fulfilled.


I.  Factual Background

The veteran's death certificate reflects that the veteran 
died in September 1986 of cardio-pulmonary arrest with the 
antecedent cause of pulmonary tuberculosis and underlying 
causes of respiratory failure.  

The veteran's service medical records include an Affidavit 
for Philippine Army Personnel dated in January 1946, on which 
the veteran indicated no wounds or illnesses incurred during 
the course of his period of service.  PA AGO Form 22-A, a 
physical examination record dated in January 1946 showed that 
the veteran had normal lungs and cardiovascular system.  All 
other findings were noted as normal.  Form AGNR2, Certificate 
of Relief from Active Duty dated in January 1946, is silent 
for any pertinent findings or notations.  

Post-service records consist of hospital records from the 
Manila Doctor's Hospital dated from April 11 to April 23, 
1985, which show that the veteran was confined and treated 
for Koch's pleurisy and other disorders.  Radiology results 
showed chronic obstructive pulmonary disease with right lower 
lung pneumonia and minimal right-sided pleural reaction.  The 
mediastinuma and heart were within normal limits.  

Hospital records from the Veterans Memorial Medical Center 
dated from July 12 to 16, 1986 reflected treatment for 
minimal pulmonary tuberculosis and chronic obstructive 
pulmonary disease in addition to other disorders.  Noted in a 
hospital summary is a history of tuberculosis since 1950.  
Noted in a separate medical record is an onset of 
tuberculosis in 1960.  

Lay statements dated in May 2001 are of record that attest to 
the veteran's guerrilla experiences when he hid in the hills 
and contacted various medical conditions, none of which 
relate to the disabilities that caused his death.  

In a private medical opinion by Dr. Aurora Yap-Quinsay dated 
in April 2003, the physician stated that the veteran 
manifested tuberculosis in 1950.  Dr. Yap-Quinsay also stated 
that the veteran might have been infected for years before he 
was diagnosed as having tuberculosis.  The doctor further 
stated that the presence of a latent tuberculosis infection 
was "very much a probability" in the veteran's case.  Dr. 
Yap-Quinsay further stated that persons with the latent 
tuberculosis infection are at the greatest risk for 
developing tuberculosis soon after the infection occurs.  The 
physician remarked that tuberculosis manifests itself in many 
ways; as an active disease, with no symptoms at all, or in 
such a way that the insidious symptoms are ignored.  

II.  Pertinent Law and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including tuberculosis, 
become manifest to a degree of 10 percent within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment. 38 C.F.R. 
§ 3.374(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

The appellant claims entitlement to service connection for 
the cause of the veteran's death stating that the veteran's 
pulmonary tuberculosis had its onset four years after the 
veteran's discharge from service and that because of the 
latent elements associated with the development of 
tuberculosis, the veteran's cause of death from pulmonary 
tuberculosis warrants service connection.  

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of tuberculosis.  In fact, the January 1946 report from a 
physical examination showed that the veteran had normal lungs 
and cardiovascular system.  There are no other service 
medical records of record that disclose symptoms of or 
treatment for tuberculosis.  Thus, service connection on a 
direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

Likewise, post-service records do not identify a diagnosis of 
tuberculosis for several years after service separation.  In 
the April 1985 private medical records, there is no mention 
of pulmonary tuberculosis or related symptomatology.  In the 
hospital records dated in 1986, there is a notation of onset 
of tuberculosis sometime in 1950.  There is also a report of 
an onset in 1960, but assuming that the veteran had a 
diagnosis of tuberculosis in 1950, this indicates an 
intervening period of four years between his period of 
service and the onset of his disorder.  As noted above, in 
cases where tuberculosis becomes manifest to a degree of 10 
percent within three years from date of separation from 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, as stated 
already, there is no competent evidence of an onset of 
tuberculosis within three years of separation of service.  
Rather, the earliest time in which the veteran had a 
diagnosis of tuberculosis appears to be in 1950, four years 
after discharge.  Thus, service connection on a presumptive 
basis is also not warranted under these circumstances.  Id.  

The Board acknowledges the medical opinion provided by 
Dr.Yap-Quinsay in an April 2003 statement to the effect that 
the veteran might have been infected with tuberculosis many 
years prior to its manifestation in 1950.  Nonetheless, there 
is no evidence that the physician based such opinion on 
existing records of actual treatment prior to 1950 or on any 
other medical reports contemporaneous with the purported time 
period of onset.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  Further, 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of the claimed disorder or the relationship thereto.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Additionally, a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Finally, a diagnosis of active pulmonary tuberculosis by a 
private physician will not be accepted to show the disease 
was initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment, none of which 
is shown in this case. Thus, in this respect as well, the 
appellant's claim of service connection for the cause of the 
veteran's death is not warranted.  

Additionally, the Board recognizes the lay statements of 
record including those of the appellant.  In this regard, 
neither the appellant nor the others who provided statements 
have shown evidence of the requisite degree of medical 
training and knowledge to render their own assertions as to a 
diagnosis or causation competent.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Because these individuals, including the appellant, are not 
medical experts, their assertions of a relationship between 
the veteran's death and his service cannot constitute 
competent evidence of such a relationship.  Therefore, those 
statements are not competent evidence so as to substantiate 
service connection for the cause of death in this case.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death from 
pulmonary tuberculosis.  The benefit of the doubt doctrine 
does not apply where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


